IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WILLIAM F. LEWIS,                      )
                                       )
           Appellant,                  )
                                       )
            v.                         ) C.A. No. N22A-01-001 FWW
                                       )
DELAWARE DEPARTMENT OF                 )
TRANSPORTATION, DIVISION OF            )
MOTOR VEHICLES, and the                )
MERIT EMPLOYEE RELATIONS               )
BOARD,                                 )
                                       )
           Appellees.                  )

                           Submitted: May 13, 2022
                           Decided: August 1, 2022

    Upon William F. Lewis’ Appeal from the Decision and Order of the Merit
                         Employee Relations Board,
                               AFFIRMED.

                 MEMORANDUM OPINION AND ORDER




Anthony N. Delcollo, Esquire, and Christopher J. Isaac, Esquire, OFFIT KURMAN,
P.A., 222 Delaware Avenue, Suite 1105, Wilmington, DE 19801, Attorneys for
Appellant William F. Lewis.

Allison J. McCowan, Esquire, Deputy Attorney General, DEPARTMENT OF
JUSTICE, 820 North French Street, 6th Floor, Wilmington, DE 19801, Attorney for
Appellee Department of Transportation.

WHARTON, J.
                             I.    INTRODUCTION

      Before the Court is the Appeal of William F. Lewis (“Lewis”) from the

Decision and Order of the Merit Employee Relations Board (“MERB”) finding the

Department of Transportation had just cause to terminate his employment with the

Division of Motor Vehicles (“DMV”) on the grounds of tardiness and absenteeism

in violation of the DMV Absenteeism Policy after progressive discipline did not

result in improved performance. The MERB also concluded as a matter of law that

Lewis was provided with the due process rights to which he was entitled under the

merit rules and that his termination was appropriate to the circumstances. On appeal,

Lewis alleges that: (1) the MERB’s refusal to allow testimony regarding earlier

alleged violations of the Absenteeism Policy prejudiced him; (2) the MERB’s

actions in disallowing certain testimony violated his due process rights; and (3) the

MERB’s refusal to compel the production of badge swipe reports prejudiced him.

For the following reasons, the Court concludes that the decision of the MERB is

supported by substantial evidence and is free from legal error. Accordingly, it is

AFFIRMED.

                II.    FACTS AND PROCEDURAL HISTORY




                                         2
      The MERB made certain findings of fact in its Decision and Order which the

Court summarizes here.1 Lewis was a Vehicle Lane Inspector Associate II with

DMV.2 When he began work at DMV, he received a copy of DMV’s Absenteeism

Policy, and again when it was updated in July 2020.3

      Lewis’ documented history of tardiness and absenteeism began on May 15,

2019 when he received a verbal warning for reporting late to work that day.4 On

November 27, 2019, he received another verbal warning for being tardy on

November 22nd, 25th, and 27th.5 On June 3, 2020, Lewis received a written warning

as a result of three unscheduled absences and four instances of tardiness between

February 3 and June 3, 2020.6

      On October 28, 2020, Lewis and DMV entered into a Memorandum of

Understanding (“MOU”) to resolve a pending disciplinary matter involving

tardiness on June 29th, July 2nd, and July 7th.7 In the MOU, Lewis agreed to a

three-day suspension, acknowledged that he understood DMV’s Absenteeism



1
  Unless otherwise noted, the Court draws the facts in this section from the MERB’s
Findings of Fact in its Decision and Order dated December 6, 2021. Citations
formatted as “Rec., at __” refer to the Record of the MERB Docket No. 21-03-802
(Jan. 21, 2022).
2
  Rec., at 2.
3
  Id., 2-3.
4
  Id., at 3.
5
  Id.
6
  Id.
7
  Id.
                                          3
Policy, and that any further violations of the Absenteeism Policy would be grounds

for further discipline, up to and including dismissal.8

        Lewis and DMV entered into a second MOU on December 7, 2020.9 This

MOU resolved violations of the Absenteeism Policy for being tardy on August 20th

and 26th and an unexcused absence on September 1st.10 In the MOU, Lewis agreed

to a five-day suspension, again acknowledged that he understood the Absenteeism

Policy and that and further violations of the Absenteeism Policy would be grounds

for further discipline, up to and including dismissal.11

        On December 11, 2020, the DMV wrote Lewis proposing termination as a

result of additional unscheduled absences and instances of tardiness occurring after

the five-day suspension had been proposed in September, but before the second

MOU was signed.12 The additional absences occurred on September 24th, October

5th through 7th, and October 23rd.13 The tardiness incidents occurred on November

19th and 20th.14 Of these six occurrences, three were substantiated.15 Lewis was




8
   Id.
9
   Id., at 3-4.
10
    Id.
11
   Id., at 4.
12
    Id.
13
    Id.
14
    Id.
15
    Id.
                                           4
suspended with pay from December 11, 2010 until January 26, 2021 while the

absences were investigated.16 He was terminated effective January 28, 2021.17

                      III.     THE PARTIES CONTENTIONS

       Lewis raises three issues in his appeal, all related. First, he argues that the

MERB improperly denied him the opportunity at the hearing to present testimony

about prior progressive discipline imposed upon him.18 He contends that the

Absenteeism Policy was applied against him in a biased fashion in retaliation for

prior challenges he made to his supervisor.19 Specifically, Lewis hoped to show that

at least four of the 16 prior incidents for which he was disciplined were unsupported

by the facts.20 If he were able to succeed in that effort, he believes that he would not

have been eligible for termination.21 His second argument is that the preclusion of

this proffered testimony deprived him of his right to due process.22 Lewis’ final

argument is that he should have been provided with badge swipe records for the

original 16 alleged violations for which he was disciplined.23 He sought these

records in order to challenge the validity of those violations and support his claim



16
   Id.
17
   Id.
18
   Op. Br., at 7-9, D.I. 12.
19
   Id., at 8.
20
   Id.
21
   Id., at 9.
22
   Id., at 9-10.
23
   Id., at 11-12.
                                           5
that at least some were unwarranted.24 Instead, he was only provided with the

records for the seven most recent unresolved allegations.25

       In response, DOT first points to what it refers to “deficiencies” in Lewis’

Opening Brief.26 Specifically, it contends that nearly all of the citations in the

Opening Brief are inaccurate and that Lewis’ arguments are unsupported by citations

to the record or the law.27 It urges the Court to deem the arguments waived or to

disregard them.28      More substantively, DOT argues that all of the previous

disciplinary sanctions were subject to either the first or second MOUs which, by

their language, preclude challenge.29

                 IV.    STANDARD AND SCOPE OF REVIEW

      On appeal from an administrative board’s final order, this Court must affirm

the board’s decision if it determines that it is supported by substantial evidence and

is free from legal error.30 Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.31 While a preponderance of evidence is



24
   Id.
25
   Id.
26
   Ans. Br., at 9-10, D.I. 16.
27
   Id.
28
   Id., at 11.
29
   Id., at 12.
30
   Conagra/Pilgrim’s Pride, Inc. v. Green, 2008 WL 2429113, at *2 (Del. June 17,
2008).
31
   Kelley v. Perdue Farms, 123 A.3d 150, 153 (Del. Super. 2015) (citing Person-
Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009)).
                                        6
not necessary, substantial evidence means “more than a mere scintilla.”32 Questions

of law are reviewed de novo,33 but because the Court does not weigh evidence,

determine questions of credibility, or make its own factual findings,34 it must uphold

the decision of the board unless the Court finds that the board’s decision “exceeds

the bounds of reason given the circumstances.”35

                               V.     DISCUSSION

      The Court has carefully examined Lewis’ Opening Brief for specific citations

to the record where he was denied the opportunity to present evidence challenging

his previously adjudicated disciplinary infractions. They are absent. It is not the

Court’s responsibility to go on a scavenger hunt through the record to find support

in it for a party’s argument. Failure to provide any factual and legal support an

argument in an opening brief is grounds for treating it as waived, or for disregarding

it or deeming it waived if only made in a reply brief.36 The Court also has searched

for citations to the record where he was denied production of badge swipe reports


32
   Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).
33
   Kelley, 123 A.3d at 152–53 (citing Vincent v. E. Shore Markets, 970 A.2d 160,
163 (Del. 2009)).
34
   Bullock v. K-Mart Corp., 1995 WL 339025, at *2 (Del. Super. May 5, 1995) (citing
Johnson v. Chrysler Corp., 213 A.2d 64, 66–67 (Del. 1965)).
35
   Bromwell v. Chrysler LLC, 2010 WL 4513086, at *3 (Del. Super. Oct. 28, 2010)
(quoting Bolden v. Kraft Foods, 2005 WL 3526324, at *3 (Del. Dec. 21, 2005)).
36
   See, Ethica Corp., Finance S.R.L. v. Dana, Inc., 2018 WL 3954205, at * 3-4
(Del. Super. Ct. Aug. 16, 2018); Lemper v. Delaware Board of Dentistry & Dental
Hygiene, 2017 WL 3278931, at *1 (Del. Super. CT. Jul. 31, 2017).
                                         7
for those earlier violations. The Opening Brief does cite to his request for badge

swipe reports, although incorrectly – “As a preliminary discovery matter the

Appellant requested badge swipe reports to compare with the alleged violations of

the Absenteeism Policy. Rec. at 12.”37 No such request is found at “Rec. at 12.” But

the Opening Brief does reference his Motion to Compel and the denial of that

motion, albeit without specific reference to the record.38 These inaccurate and

missing citations are bothersome and would warrant treating Lewis’ arguments as

unsupported but for the fact that DOT does not appear to have been “sandbagged”

by them and they are easily resolved by the Court.

      In all three of his claims, Lewis complains that he was denied an opportunity

to relitigate matters that were already resolved by either his first or his second MOU.

In each of them he agreed to the proposed progressive discipline and agreed not to

appeal that discipline.39 If in fact the MERB limited the hearing to unresolved

alleged violations of the Absenteeism Policy, that decision was manifestly correct.

Lewis waived his right to contest that progressive discipline and was estopped from

doing so at the hearing and is likewise estopped on appeal. Moreover, the past




37
   Op. Br., at 3, D.I. 12.
38
   Id. The motion and decision on the motion are located easily enough in the
Record’s index.
39
   Ans. Br., at 12 (citing Rec. 330-31; 336-37), D.I. 16.
                                          8
violations, when coupled with the new ones determined at the hearing provide a

sufficient factual basis to support Lewis’ termination.

                              VI.    CONCLUSION

      For the reasons stated above, the Court finds that the MERB’s decision is

supported by substantial evidence and free from legal error and is AFFIRMED.

IT IS SO ORDERED.


                                                          /s/ Ferris W. Wharton
                                                           Ferris W. Wharton, J.




                                          9